An application having been made for an allowance of counsel fee in connection with the above matter, and it appearing that this case when originally tried before the Workmen’s Compensation Bureau was dismissed and was thereafter appealed to the Hudson County Court of Common Pleas, and the aforesaid Court of Common Pleas reversed the finding of the Workmen’s Compensation Bureau and allowed the attorney for the petitioner a fee in the amount of $750 for the work performed in connection with this matter, and there is at this time a further application for counsel fee for the work performed in the Workmen’s Compensation Bureau.
*324After considering the argument of counsel, I am satisfied that when the appeal was taken to the Court of Common Pleas, this bureau was divested of jurisdiction and there is no jurisdiction in the bureau to assess any fees in addition to what has already been assessed in the matter by the Court of Common Pleas.
It is, therefore, * * * ordered that the application for additional counsel fee.be and the same is hereby dismissed.
John C. Wegner,

Deputy Commissioner.